Citation Nr: 1628967	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-08 301A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to a rating in excess of 10 percent for bilateral plantar warts.

3.  Entitlement to a rating in excess of 10 percent for a postoperative left shoulder disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1964 to August 1966.  The appeals seeking an increased rating for bilateral plantar warts and a TDIU rating are on appeal from a December 2009 rating decision that continued a 10 percent rating for bilateral plantar warts and denied a TDIU rating.  The matter of service connection for vertigo is on appeal from a June 2013 rating decision.  In February 2016 those issues were remanded for further development.  

The matter of the rating for a postoperative left shoulder disability is on appeal from a May 2016 rating decision that continued a 10 percent rating, effective March 28, 2001.  Although the Veteran filed an October 2013 (timely) notice of disagreement (NOD) with that rating decision, the Agency of Original Jurisdiction (AOJ) has not issue a statement of the case (SOC).  Consequently, the Board takes jurisdiction for the purpose of corrective action pursuant to Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for vertigo, regarding the rating for a postoperative left shoulder disability, and entitlement to a TDIU rating are being REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

At no time under consideration are the Veteran's bilateral plantar warts shown: to be manifested by scar residuals; to have affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or to have required systemic therapy (such as with corticosteroids or other immunosuppressive drugs) for a total duration of six weeks or more, but not constantly.  

CONCLUSION OF LAW

A rating in excess of 10 percent for bilateral plantar warts is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes (Codes) 7820, 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the matters of service connection for vertigo, seeking an increased rating for a postoperative left shoulder disability, and entitlement to a TDIU rating are being remanded, there is no reason to belabor the impact of the VCAA on those matters; any notice or duty to assist omission is harmless.

Regarding the claim seeking an increased rating for bilateral plantar warts, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA's duty to notify was satisfied by letters dated in July 2009 and May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Pertinent VA examinations were conducted in July 2009, October 2010, June 2011, July 2015, and April 2016.  Together, the reports of those examinations describe the features of the Veteran's plantar warts in sufficient detail to allow for application of the relevant rating criteria, and are adequate for rating purposes.  The AOJ has substantially complied with the Board's February 2016 remand instructions (to secure updated VA treatment records and arrange for an examination to evaluate the plantar warts).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received on May 15, 2009, the period for consideration is from May 15, 2008 to the present.

The Veteran's bilateral plantar warts are rated under Code 7820, which pertains to infections of the skin not listed elsewhere.  Code 7820 provides for rating based on disfigurement of the head, face, or neck (Code 7800), scars (Codes 7801-05), or dermatitis (Code 7806), depending upon the predominant disability.  As the plantar warts involve the Veteran's feet (not face, head, or neck), and are not shown to have resulted in scarring, they are most appropriately rated under Code 7806.

Under Code 7806, a 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas; or, when systemic therapy was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum (60 percent) rating is warranted for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, when constant or near-constant systemic therapy was required during the past 12-month period.  38 C.F.R. § 4.118, Code 7806.

The Board has considered whether the Veteran's disability should also be evaluated under 38 C.F.R. § 4.71a, Code 5284, which pertains to foot injuries not otherwise specifically provided for in the schedular criteria for the feet.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the language of Code 5284 limits its application to disabilities resulting from actual injuries to the foot.  See Yancy v. McDonald, 27 Vet. App. 484, 491 (2016).  The Court deferred to the Secretary's interpretation of "injury" in this context as limited to "the results of an external trauma."  Id. at 492.  Because the plantar warts at issue are not the result of an actual foot injury, Code 5284 does not apply.

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

February 2008 VA records note the Veteran had three porokeratotic lesions on his right foot debrided and enucleated.  Custom insole shoes were requested.  In August 2008, he reported for a follow-up of a painful lesion on his right foot after he received shoes with soft, custom insoles.  He said his feet were feeling much better and he could walk without pain.  While the growth had returned, it was not as bad or painful as before.  The diagnosis was keratosis under the right fifth metatarsophalangeal joint.  A separate August 2008 record again notes keratosis under the right fifth toe that was debrided and enucleated.  March 2009 podiatry records note a diagnosis of intractable plantar keratosis (IPK) under the right fifth metatarsophalangeal joint that was debrided.  In July 2009, the Veteran complained of plantar warts; he said he wore shoes with special soles.  

On July 2009 VA examination, the Veteran reported his plantar warts had been present throughout his life and were constantly painful, but worse when he was on his feet.  He denied any systemic symptoms.  Treatment in the prior year consisted of two topical ointments-12% ammonium lactate applied to affected areas and bacitracin-and neither is a corticosteroid or immunosuppressant.  He also reported shaving and enucleation of keratoses every three months.  The examiner noted plantar warts on the soles of both feet that had recently been treated.  There was some tenderness of the skin, but the examiner found such related to a separate condition affecting the underlying bone structure.  The examiner estimated that the warts affected 2 percent of the total body area and 0 percent of exposed skin and did not cause scarring, disfigurement, or functional impairment.

In March 2010, the Veteran had an IPK under the right fifth metatarsophalangeal joint debrided and enucleated.  

On October 2010 VA foot examination (for bilateral pes planus), the Veteran reported a painful callosity on his right foot.  On examination, there was tenderness at a callosity on the proximal end of the right fifth metatarsal bone.  No left foot callosities were noted.

April 2011 VA records show the Veteran underwent debridement and enucleation of IPK and porokeratotic lesions on the right foot.  

On June 2011 VA examination, the Veteran stated his plantar warts were constant, but denied systemic symptoms.  His only treatment in the prior year was debridement by his podiatrist (which the examiner noted was not corticosteroid or immunosuppressive treatment).  On examination, the examiner found a hyperkeratotic lesion on the plantar surface of the right foot and base of the fifth metatarsophalangeal joint that was flat and nontender.  No left foot lesions were found.  The right foot lesion was estimated to affect less than one percent of total body area and zero percent of exposed areas, and did not cause scarring, disfigurement, or functional impairment.

July 2011 VA records note an IPK under the right fifth toe that was debrided and enucleated.  August 2012 VA records note the Veteran had IPK under the right fifth toe.  June 2013 records note the Veteran complained of swelling in his feet, but no plantar warts or keratoses were noted.  The diagnosis was dependent edema.

On July 2015 VA examination, the Veteran reported continued pain in the balls of both feet that he attributed to his bilateral plantar warts.  He denied any treatment for his warts in the prior year and any episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  On examination, the examiner found no objective evidence of plantar warts.  

In August 2015, the Veteran complained of daily swelling of both feet.  The diagnoses were peripheral nerve disease, pes planus, bilateral pedal edema, and atrophied fat pads; plantar warts were not noted or reported.  A September 2015 podiatry note indicates the feet were not swollen or hurting.  The diagnoses were peripheral nerve disease, bilateral pedal edema, pes planus, and atrophied fat pads; plantar warts were not noted.  In a February 2016 statement, the Veteran said he has an "infection of the skin" on his feet treated with two ointments (that had not been mentioned previously) daily (terbinafine hydrochloride 1% and ketoconazole 2%).  

On April 2016 VA skin and foot examination, the examiner noted that the Veteran's plantar warts were resolved, and there was no objective evidence of warts on physical examination.  When asked, the Veteran said he had pain in the dorsal and plantar aspects of the feet, but reported he was not receiving treatment for plantar warts.  

The Board notes that the IPKs and other keratotic lesions noted throughout the medical record are growths that have required cutting, shaving, or other debridement, which is exactly how the Veteran describes his plantar warts.  Moreover, the VA examiners evaluating his service-connected plantar warts have focused on just such lesions.  Thus, despite not being explicitly identified as "plantar warts," the Board will consider such notations in this analysis as well.  See Dorland's Illustrated Medical Dictionary, 996 (31st. ed. 2007) (defining "keratosis" as any "horny growth, such as a wart or callus").  

The Veteran's plantar warts are currently assigned a 10 percent rating under Codes 7820 and 7806.  To warrant the next higher (30 percent) rating, the evidence must show that, during the time under consideration, his plantar warts have either affected 20 to 40 percent of exposed areas or total body area, or required the use of systemic therapies (such as corticosteroids or immunosuppressants) for at least six weeks in the prior 12-month period.  

The evidence does not show that the Veteran's plantar warts have, at any time, affected 20 to 40 percent of his exposed or total body areas.  At most, they have been estimated to affect only 2 percent of his total body area, and no exposed body areas.  These findings are also consistent with his VA treatment records which consistently note a relatively small number of lesions on the bottoms of his feet.  VA records and examination reports show his treatment for plantar warts has consisted of debridement and enucleation, bacitracin ointment, ammonium lactate ointment, and orthotics.  The July 2009 VA examiner specifically noted that neither ointment is a corticosteroid or immunosuppressant.  The Board acknowledges that the Veteran has reported using two additional ointments more recently (terbinafine hydrochloride and ketoconazole), but by his own account, these ointments are used to treat co-existing "itching" of the feet, and indeed VA records confirm they were prescribed for fungal infections-specifically, athlete's foot.  An October 2015 record notes the Veteran complained they were not adequately abating the itching covering his feet, and simultaneously denied any "bumps" on his feet.    Accordingly, a schedular rating in excess of 10 percent is not warranted for the bilateral plantar warts.

The Board has o considered whether referral of this matter for consideration of an extraschedular increased rating is indicated.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008) the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If they are not, that is where the analysis ends.

Here, the Veteran's bilateral plantar warts are manifested by growths with associated pain and discomfort requiring periodic debridement, enucleation, and treatment with topical ointments.  Most recently, they were noted to have resolved.  The Board finds that the symptoms and impairment shown are entirely contemplated by the schedular criteria (which, notably, provide for higher ratings for greater degrees of impairment-that are not shown).  The Veteran has not specifically alleged any other symptoms or impairment not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  

The matter of entitlement to a TDIU rating is addressed in the remand below.

As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.
 

ORDER

A rating in excess of 10 percent for bilateral plantar warts is denied.


REMAND

In February 2016, the Board remanded the matter of service connection for vertigo, in part, for an examination to ascertain the nature and likely etiology of the Veteran's benign paroxysmal positional vertigo (BPPV).  The remand instructions directed the examiner to opine as to whether the Veteran's BPPV is either caused or aggravated by his service-connected bilateral hearing loss and tinnitus.  However, the April 2016 VA examination report secured addresses only whether BPPV is caused by bilateral hearing loss, and does not discuss whether the Veteran's tinnitus caused or aggravated the BPPV.  Therefore, the opinion is less than fully responsive to the remand instructions, and an addendum opinion is needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

A May 2016 rating decision continued a 10 percent rating for the Veteran's service-connected left shoulder surgical residuals.  That same month, he filed a notice of disagreement with that decision, but a statement of the case (SOC) has not yet been issued in that matter.  The filing of a notice of disagreement signals the initiation of an appeal.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely notice of disagreement has been filed, an SOC addressing the issue must be furnished to the veteran.  The Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the matter of entitlement to a TDIU rating is inextricably intertwined with the issues being remanded for further development.  Adjudication of that claim must be deferred at this time pending resolution of the other issues remanded.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for the record to be forwarded to the examiner who conducted the April 2016 ear examination for an addendum medical advisory opinion.  If that examiner is not available, the record should be forwarded to another appropriate physician for review and the opinion sought.  Based on a review of the entire record, the consulting provider should provide responses to the following:

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's BPPV is caused or aggravated by his bilateral hearing loss?

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's BPPV is caused or aggravated by his tinnitus?

The opinions must discuss aggravation.  All opinions must include rationale.

2. The AOJ should then review the record and readjudicate the claims, including TDIU, after any additional development indicated.  If either remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

3. The AOJ should also issue an appropriate SOC in the matter of the rating for left shoulder surgical residuals.  The Veteran and his representative should be advised of the time limit for filing a substantive appeal and that, for the Board to have jurisdiction in that matter, a timely substantive appeal must be filed after the SOC is issued.  If that occurs, that matter should also be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


